Citation Nr: 1334464	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  08-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected headache disability.  


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to September 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO.

In May 2010, July 2012 and May 2013 the Board remanded the listed issue for additional development.  The case has since returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS), which is the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is being remanded to the RO.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain compliance with the Board's prior remand in May 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).

The history of this claim shows that there have been issues with the Veteran being unable to report for a scheduled VA examination in connection with the present claim due to his residing outside the country.  

Pursuant to the May 2010 remand, the Veteran was scheduled for a VA examination to determine the current severity of his service-connected headache disability.  The Veteran failed to report for his examination as he was working as a contractor in Afghanistan. 

A November 2010 Rating Specialist conference report indicated that the Veteran was contacted through his mother.  The Veteran then called the RO, and it was agreed to hold the case until he returned from Afghanistan.  Another VA examination was scheduled in January 2012, but cancelled due to his failure to report. 

Pursuant to the July 2012 remand, the RO was to take appropriate steps to contact the Veteran to obtain information regarding any current treatment and to schedule him for a VA examination.  The Board specifically noted that the RO should utilize the alternate contact information provided by the Veteran. 

In July 2012, the AMC sent a development letter to the Veteran at a mailing address in Texas.  He was asked to identify treatment for his headache disability.  A follow-up letter was sent in August 2012.

In September 2012, the RO requested a VA examination.  The examination was cancelled in October 2012, and it was noted that a family member stated he was in Afghanistan. 

A January 2013 report of contact indicates that RO personnel spoke to the Veteran's mother.  She confirmed that he was not on active duty, but was a private contractor in Afghanistan and had been there for 5 years.  She did not know when he would return because it was difficult to get time off and the trip home took four days.

While the RO rescheduled the examination and contacted the Veteran's mother to confirm whether he was still in Afghanistan, there was no indication that they asked his mother to have him call VA or that they attempted to contact him through his alternate contact information (e.g., email address).  

As a result, the Board again remanded the matter in May 2013 in efforts to contact the Veteran regarding his claim; identify/obtain any outstanding VA records; ascertain whether he is available to attend a VA examination or, in the alternative, provide examination findings from a treating physician or another examiner at his current location; and in the event the Veteran was unable to attend a VA examination in the United States within a reasonable period of time, determine whether the Veteran met the criteria for an examination request pursuant to VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (Handling Examination Requests for Foreign Resident Beneficiaries). 

The Board notes that, in accordance with its duty to assist, VA sent the Veteran a letter in June 2013 asking him to provide a VA Form 21-4142 for private medical records, if applicable, and also information regarding any outstanding VA treatment records.  Thus far, no response was received.

The record reflects that, in June 2013, the AMC contacted the Veteran's mother to ascertain when the Veteran would be able to attend a VA examination.  The Veteran's mother indicated that the Veteran was a civilian contractor in Afghanistan and would not be back in December [2013].  Thus, per the Board's remand, the AMC determined that the Veteran was unavailable for examination.

The record is clear that the Veteran has been residing and working in a foreign country for the past several years.  Nothing in the record documents VA's efforts to determine whether the Veteran meets the criteria for an examination request pursuant to VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (Handling Examination Requests for Foreign Resident Beneficiaries).  

Thus, as substantial compliance of the Board's previous remand has not been met, the Board will request that the RO conduct the necessary development with respect to scheduling a VA examination in accordance with the Veteran's availability - either in December 2013 when he is in the United States (after confirming this fact) or go through the proper procedures to ascertain whether he can be scheduled an examination in his non-U.S. location.  All efforts must be documented.

Although the Board will proceed with the completion of its previous remand directives, the Veteran is reminded that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran or the Veteran's mother in order to ascertain his willingness to attend a VA examination in connection with his claim, and if willing, determine his availability in December 2013, or whenever he is back in the United States, for a VA examination to be scheduled at the appropriate medical facility.

If the Veteran cannot attend a scheduled VA examination during the time he is in the United States, the RO should ascertain whether the Veteran is available to provide relevant examination findings from a treating physician or another examiner at his current non-U.S. location.  

Additionally, the RO should determine whether the Veteran meets the criteria for an examination request pursuant to VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (Handling Examination Requests for Foreign Resident Beneficiaries).

All efforts undertaken must be documented in the record.

2.  Provided that a VA examination can be scheduled to ascertain the current severity of the service-connected headache disability, the Board refers to its previous remand directives in the May 2013 remand, which have been copied hereinbelow.

The materials contained in the electronic claims file (VBMS) should be made available for review by the examiner.  If the examiner does not have electronic access to such documents, the RO must ensure that the examiner receives a hard copy of the claims file.  Either way, the entire claims file must be available for review and reviewed by the examiner in connection with the current examination.

In accordance with the latest worksheets for rating residuals of traumatic brain injury, the examiner should identify all symptoms and clinical manifestations of the service-connected headaches, to include any psychiatric manifestations and address the frequency, severity, and duration of psychiatric symptoms in terms of the Veteran's occupational and social adaptability.  A multi-axial diagnosis in accordance with the DSM-IV should be provided. 

The examiner should identify the Veteran's symptoms as well as the manifestations observed during the examination.  All appropriate testing should be performed. 

If unable to provide the requested information with any degree of medical certainty, the examiner should so state.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

3.  After completing all indicated development, the RO should readjudicate the Veteran's claim remaining on appeal in light of all the evidence of record.  Such evaluation must consider the new criteria pertaining to residuals of traumatic brain injury.  If any benefit sought on appeal remains denied, the Veteran and any recognized representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

